DETAILED ACTION
Status of the Application
Claims 1 and 3-11 are currently pending in the instant application.  Claims 1, 3, 6 and 7 are currently amended.  No new claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the Drawings is withdrawn in response to the Amendments filed on July 21, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maskew et al. (US 2012/0244403).
Regarding claim 1, Maskew et al. teaches a battery system for an electric vehicle comprising:
at least two battery cartridges comprising first and second battery cartridges (energy storage modules 136; para. [0072]),wherein the first battery cartridge has a first power connector port (616) and a second power connector port (616) of the second battery cartridge.   Maskew et al. is silent regarding the first battery cartridge having a first power connector port with at least one of a shape, size, configuration and orientation that is different than a second power connector port of the second battery cartridge.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first power connector port of Maskew et al. to have a shape, size, configuration and orientation that is different than a second power connector port when doing so provides better connections between the battery system and the electric motor vehicle.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Modified Maskew et al. teaches at least two battery compartments comprising first (primary enclosure 301) and second (primary enclosure 301) battery compartments physically spaced apart and electrically coupled together by a bridging power cable (high voltage cables 310), the bridging power cable comprising first and second connector ends (positive terminal 618, negative terminal 620) extending respectively into the first and second battery compartments (301,301), wherein the first connector end mates with the first power connector port and the second connector end mates with the second power connector port (para. [0087]).
Modified Maskew et al. is silent regarding a battery system wherein the first connector end matches the shape, size, configuration and orientation of the first connector port but does not match at least one of the shape, size, configuration and orientation of the second connector port, and the second connector end matches the shape, size, configuration and orientation of the second connector port but does not match at least one of the shape, size, configuration and orientation of the first connector port.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first connector end of modified Maskew et al. by matching the shape, size, configuration and orientation of the first connector port but not to match at least one of the shape, size, configuration and orientation of the second connector port, and the second connector end matching the shape, size, configuration and orientation of the second connector port but not to match at least one of the shape, size, configuration and orientation of the first connector port when doing so: (1) provides better/improved connections between the battery system and the electric motor vehicle; (2) makes is easier to connect the battery system and the electric motor vehicle; and (3) makes it easier to manufacture the first connector end, the second connector end, the first connector port and the second connector port.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding claims 3-6, modified Maskew et al. is silent regarding the limitations cited therein.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first power connector port of modified Maskew et al. as claimed when doing so provides better connections between the battery system and the electric motor vehicle.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claims 7-11, modified Maskew et al. is silent regarding the claimed locator pin, mounting bracket, front power connector port, communications bus and  voltmeter/thermistor.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of modified Maskew et al. by incorporating the claimed structures, i.e. mounting bracket, front power connector port, communications bus and/or voltmeter/thermistor, when (1) doing so provides better connections between the battery system and the electric motor vehicle; and (2) makes it simpler to replace battery cartridges within the battery system.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues: While Applicant disagrees with the rejections, Applicant has amended claim 1 to facilitate further prosecution of the application. In particular, Applicant has amended claim 1 to include the limitations of cancelled claim 2.  In the Office Action, the Examiner admits that claim 2 is novel over Maskew but argues that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention” to modify Maskew to arrive at the subject-matter of claim 2. The Examiner further argues that such a modification of Maskew would represent a “change in form or shape, without any new or unexpected results.”  Applicant respectfully disagrees.  The only apparent discussion of the shape, size, or orientation of the cables’ connectors 616 in Maskew is in paragraph [0088]: 
“In one embodiment, the ends of cables 310 and connectors 616 are keyed in order to prevent connection error. In one arrangement, each cable is provided with an individual key.  In another embodiment, the positive cables 608, 612 are keyed the same, while the negative cables 610, 614 are keyed the same but different from positive cables 608, 612.”
Therefore, Maskew teaches that each cable is provided with its own unique key, or all positive cables are provided with the same key, and all negative cables are provided with the same key that is different to the key used for the positive cables.  However, Maskew does not disclose that, for any single cable, a first end of the cable is keyed to match a port on a first one of the energy storage modules 316 but not match a port on a second one of the energy storage modules 316, while a second end of the cable is keyed so as to match the port on the first one of the energy storage modules 316 but not match the port on the second one of the energy storage modules 316.  This is because, according to Maskew, both ends of each cable are keyed in the same manner.  In contrast, according to amended claim 1, the connector ends of the bridging power cable are different in at least one of shape, size, configuration, and orientation. This is not what Maskew discloses, which discloses the ends of each cable being keyed in the same manner.
 As explained in paragraph [0023] of the present application,
“Consequently, the first connector port more easily connects to the first connector end than the second connector end, and the second connector port more easily connects to the second connector port than the first connector port, which enables the technician to readily determine whether the first and second battery cartridges are installed in the correct battery compartments.”
Therefore, according to the subject-matter of amended claim 1, the likelihood of a user incorrectly installing the battery cartridges in their respective compartment is reduced. Maskew fails to suggest how to address this problem in the manner claimed.  Furthermore, and contrary to what is suggested in the Office Action, Applicant submits that the feature “wherein the first connector end matches the shape, size, configuration and orientation of the first connector port but does not match at least one of the shape, size, configuration and orientation of the second connector port, and the second connector end matches the shape, size, configuration and orientation of the second connector port but does not match at least one of the shape, size, configuration and orientation of the first connector port’ is not a “change in form or shape, without any new or unexpected results.”  In particular, Applicant submits that configuring a cable with a first connector end that may couple to a first connector port but not a second connector port, and a second connector end that may couple to the second connector port but not the first connector port, to thereby enable a technician to readily determine whether the first and second battery cartridges are installed in the correct battery compartments, clearly does provide a new or unexpected result.  For example, while in paragraph [0088] of Maskew explains that “the ends of cables 310 and connectors 616 are keyed in order to prevent connection error,” this is in the more general context of preventing a positive cable from being connected to a negative terminal, and vice versa.  However, Maskew does not contemplate allowing only a particular end of a cable being connectable to a particular port in a particular battery cartridge, while preventing the other end of the same cable being connectable to the same port.  For instance, in Maskew, either end of the “positive inverter cable” may connect to the positive terminal of the inverter, and likewise either end of the “negative inverter cable” may connect to the negative terminal of the inverter. However, there is no motivation in Maskew to redesign its positive/negative inverter cable such that only one end could be connected to the respective positive/negative port.  Applicant respectfully submits that the Examiner is only asserting that the subject-matter of claim 2 (now in claim 1) would have been obvious by using impermissible hindsight reconstruction based on the subject-matter recited in Applicant’s claims.  Accordingly, Applicant submits that the amended claims are novel and non-obvious over Maskew, and Applicant requests withdrawal of the rejection.  The remaining claims depend, directly or indirectly, on amended claim 1 and include all its respective limitations. As such, these dependent claims are also patentable over the applied cited art for at least such dependence as well as for the additional features recited therein.
It is the Office’s position that the arguments of record are based on the claims as amended.  The amended claims have been addressed in the rejection of claim 1 above.
It is the Office’s position that in response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Prevention of connection error or user error is desirable to one of ordinary skill in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724